UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-6054



UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

         versus

CARVEL LARRY JONES, JR.,

                                           Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CR-90-135-K, CA-96-2857-K)


Submitted:   May 29, 1997                  Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Harry D. McKnett, Columbia, Maryland, for Appellant. Katharine
Jacobs Armentrout, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the denial of relief on his 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997) motion in which he claimed that the

district court erred in determining his relevant conduct in ar-

riving at his sentence. See United States Sentencing Commission,
Guidelines Manual,   § 1B1.3 (Nov. 1995). Specifically, Appellant

claims that the amendments to USSG § 1B1.3 which became effective

in 1992 changed the interpretation of "relevant conduct" to narrow

the scope of his accountability. However, our review of the record
discloses that, even applying the later version of § 1B1.3, the

district court made the requisite findings and that they were not

clearly erroneous. Accordingly, we deny a certificate of appeal-
ability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2